Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 6/2/2022 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hickey et al.(2013/090399).
	Hickey et al. discloses blends comprising (a.) aromatic polyester polyols having OH numbers as claimed and prepared from reactants as claimed and (b.) fatty acid derivatives comprising transesterified castor oil meeting the requirements of applicants’ claims (see paras [0031], [0052]- [0065], Examples, Tables 4 & 5 and claims), as well as nonionic alkoxylated surfactants as claimed [claim 5] {paras [0078]-[0097] & Table 4}.  Hickey et al. discloses inclusion of hydrophobe in its partially transesterified as claimed [claim 4]{see para [0098]}. Though the viscosities, clarity and homogeneity of the blends of Hickey et al are not specified [claims 12 & 13], owing to the closeness of the make-ups of the materials involved, it is held that these features as claimed are inherently possessed by the preparations disclosed by Hickey et al.  Inclusion of other accompanying polyols [claim 14] in blends designed for polyurethane foam synthesis would have been readily envisioned for the preparations of Hickey et al.  

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tabor et al. and Wolek et al. are cited for their disclosures of relevant polyester polyol blend materials in the related arts.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/Primary Examiner, Art Unit 1765